Citation Nr: 1235790	
Decision Date: 10/16/12    Archive Date: 10/23/12	

DOCKET NO.  06-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran had active duty for training from June to September 1998, as well as active duty from February 2003 to April 2004, with additional service in the United States Army National Guard.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in July 2010, at which time it was remanded for additional development.  Subsequent to the Board's remand, the RO, in a rating decision of November 2011, granted entitlement to service connection for posttraumatic stress disorder.  Moreover, in a rating decision of March 2012, the RO granted entitlement to service connection for bilateral pingueculae, to include bilateral dry eye syndrome.  Accordingly, the issues of entitlement to service connection for an unspecified eye disorder and posttraumatic stress disorder, which were formerly on appeal, are no longer before the Board.

Based on various statements contained in an Informal Hearing Presentation of August 2012, it would appear that, in addition to the issue currently on appeal, the Veteran seeks entitlement to service connection for gastroesophageal reflux disease and Sjogren's syndrome.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



REMAND

The Veteran in this case initially sought entitlement to service connection for peptic ulcer disease on a direct basis, which is to say, as having been incurred during a period or periods of active military service.  However, only recently (during the course of the aforementioned Informal Hearing presentation in August 2012) has the Veteran (through his accredited representative) argued that his peptic ulcer disease is in some way causally related to medication taken and/or prescribed for his service-connected orthopedic problems.  In that regard, service connection is currently in effect for degenerative joint disease of the lumbar spine, radiculopathy of the left lower extremity (associated with the aforementioned degenerative joint disease of the lumbar spine), and the residuals of sprain of the right ankle.

The Board notes that, while the RO has, in fact, addressed the issue of entitlement to service connection for peptic ulcer disease on a direct basis, it has yet to address and/or consider the Veteran's more recent claim for service connection for peptic ulcer disease as secondary to medication taken and/or prescribed for his service connected orthopedic impairment.  Moreover, based on a review of the entire evidence of record, it is unclear whether the Veteran does, in fact, suffer from clinically-documented peptic ulcer disease.  In that regard, while following a VA general medical examination in March 2005, the Veteran received a diagnosis of peptic ulcer disease, that diagnosis appears to have been based in large part upon history provided by the Veteran, without objective evidence of the pathology in question.  Recent outpatient treatment records covering the period from April 2011 to February 2012, while significant for entries of peptic ulcer disease in the Veteran's "problem list," and a notation that the Veteran had been "taken off" nonsteroidal anti-inflammatory medication, are similarly unclear as to whether the Veteran currently suffers from clinically-documented peptic ulcer disease.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Finally, the Board observes that, at the time of the prior remand in July 2010, it was noted that National Guard treatment records showed that the Veteran had been treated for peptic ulcer disease in January 1988 and March 1988, and that he had complained of "acid in his mouth" in May 1991.  However, the Veteran's duty status on the dates of his inservice treatment for peptic ulcer disease was unclear based on the evidence of record.  Accordingly, it was requested that the RO/AMC contact the appropriate sources to determine the Veteran's duty status on January 13, 1988, March 31, 1988, and May 16, 1991.  

In response, the RO indicated that, based on their review of the Veteran's service personnel records, on May 16, 1991, the Veteran was in attendance at a weekend drill, which was considered to be inactive duty for training.  However, the other dates verified as constituting attendance at a weekend drill, which is to say, inactive duty for training, were January 13, 1998, rather than January 13, 1988, and March 13, 1988, rather than March 31, 1988.  Significantly, a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Moreover, a remand by the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand, either personally, or as head of the Department.  See Stegall v. West, 18 Vet. App. 268, 271 (1998).  Under the circumstances, an additional attempt will be made to obtain clarification of the Veteran's duty status on the dates in question prior to a final adjudication of his claim.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should consult information already in its possession, or, in the alternative, contact the appropriate sources in order to determine the Veteran's duty status on January 13 and March 31, 1988.  All such information, once obtained, should be made a part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2010, the date of the most recent VA treatment of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded a VA gastrointestinal examination in order to more accurately determine the exact nature and etiology of his claimed peptic ulcer disease.  The Veteran is hereby notified that it is his responsibility to report for the examination in question, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable peptic ulcer disease and, if so, whether such pathology is at least as likely as not proximately due to, the result of, or aggravated (permanently made worse) by medication (including nonsteroidal anti-inflammatory medication), taken and/or prescribed for the Veteran's service-connected orthopedic disabilities.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, the examiner must specify in his report that the claims file and Virtual VA records have been reviewed.  

4.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND and that the examiner has documented his consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.  

5.  The RO/AMC should then readjudicate the Veteran's claim for service connection (on both a direct and secondary basis) for peptic ulcer disease.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in March 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



